Territory of Michigan, to wit
The United States of America to Jacob Visger & Robert Abbott, judges. of the Court of the district of Huron & Detroit. You are hereby required to cause to be produced before the judges of the Supreme Court of the territory of Michigan, to be holden for the Said territory, at Detroit, on the third monday in September next the body of John Williams, detained in our prison, under your custody, at the Suit of Joseph Campeau, as it is Said, by whatsoever name he may be called therein, together with the cause of his detention, to do and receive whatsoever our Said Supreme Court Shall then & there consider of him in this behalf; and have you then there this writ. Witness Augustus B. Woodward, chief judge of our Said Supreme Court, at Detroit the first day of may one thousand eight hundred nine.
Peter Audrain
Clk S. C.
*178Territory of Michigan DISTRICT OF HURON & DETROIT
In obedience to the annexed writ we do Send before the Supreme Court of the territory of Michigan the body of John Williams at the Suit of Joseph Campeau, together with the cause of his detention, by virtue of a certain writ, of which the following is a copy, to wit,
Territory of Michigan DISTRICT OF HURON & DETROIT/
The United States of America to the Marshall of the district of Huron & Detroit Greeting: You are hereby commanded to take John Williams, if he may be found within the district of Huron & Detroit, and him Safely Keep, So that you may have his body before the judges of our district court, at Detroit, on the first monday in august instant then & there, in our Said Court to answer Joseph Campeau in a plea that he render to the Said Joseph Campeau the Sum of two hundred & fifteen pounds, two Shillings, and one penny, new york currency, equal in value to $537.76, lawfull money of the United States, which to him he doth owe, and from him doth unjustly detain, to his damage eight hundred dollars, and of this writ make due return. Witness Frederick Bates, one of the judges of our Said court, at Detroit the Sixteenth day of august one thousand eight hundred Six.
(Signed) Peter Audrain, clerk
The following words are endorsed on the writ—to wit—-
This action is brought to recover the Sum of two hundred & fifteen pounds two Shillings, and one peny new yk currency awarded by Peter Audrain Charles Moran, and Thomas McCrae junr arbitrators indifferently named and chosen by & betwen the Said Joseph, and the Said John to arbitrate of & concerning all matters in dispute betwen the Said Joseph and the Said John, antecedent to the 25tk of november 1803. bail is dispensed with
E. Brush atty for plaintiff.
And the Marshall by his Deputy, James McCloskey, has made the following return, to wit— served—James McCloskey
Depy Marshall
Jacob Yisger
Robert Abbott

[In the handwriting of Peter Audrain]


[In the handwriting of Peter Audrain]


[In the handwriting of Peter Audrain